Exhibit 10(iii).29

 

AMENDMENT TO THE 1999

AMENDED AND RESTATED EQUITY PARTICIPATION PLAN

OF

SAFEWAY INC.

 

Adopted by the Board of Directors on June 2, 2004

 

Safeway Inc., a Delaware corporation (the “Company”), adopted The 1999 Amended
and Restated Equity Participation Plan of Safeway Inc. (the “Plan”), effective
upon the approval of the Plan by the stockholders of the Company. The
stockholders of the Company approved the Plan at the Company’s meeting of
stockholders held on May 11, 1999. The Plan was amended to increase the
aggregate number of shares of Common Stock issuable under the Plan by an
amendment to the Plan adopted by the Board on February 25, 2003, and such
amendment was approved at the Company’s annual meeting of stockholders on May
15, 2003. The Plan was further amended by the Board of Directors on February 26,
2004 and May 2, 2004. The Company desires to amend the Plan to modify certain
provisions of the Plan relating to Independent Directors (as defined in the
Plan) and the Options (as defined in the Plan) to be granted to Independent
Directors.

 

Pursuant to Section 11.2 of the Plan, the Board of Directors of the Company (the
“Board”) hereby adopts this Amendment to the Plan, effective as of June 2, 2004,
subject to the approval of this Amendment by the stockholders of the Company
within 12 months of such adoption.

 

Commencing on June 3, 2004, Options shall be granted to Independent Directors
under the terms and conditions of the Plan (as amended by this Amendment). Each
Option granted to an Independent Director under the Plan (as amended by this
Amendment) shall not be exercisable by the Independent Director (or any other
holder thereof), unless and until this Amendment is approved by the stockholders
of the Company in accordance with the Plan. In the event that the stockholders
of the Company fail to approve this Amendment in accordance with the terms of
the Plan, any Option granted to an Independent Director under the Plan (as
amended by this Amendment) shall immediately terminate and be null and void.

 

This Amendment shall be presented to the stockholders of the Company at the
annual meeting of stockholders next following the adoption of this Amendment. In
the event that the stockholders of the Company fail to approve this Amendment at
such meeting of stockholders, this Amendment shall cease to be effective as of
June 2, 2004, and shall be null and void, and the Plan (as in effect prior to
this Amendment) shall be and remain in full force and effect in accordance with
the terms thereof. In such event, the Company shall, and shall cause each
Independent Director to, comply with the provisions of the Plan (as in effect
prior to this Amendment) as soon as reasonably practicable.

 

1. Section 1.29 of the Plan is hereby amended to delete the provisions thereof
and to reserve such Section.

 

2. Section 4.5 of the Plan is hereby amended to read in its entirety as follows:

 

4.5. Granting of Options to Independent Directors. Any Independent Director who
is initially elected or appointed to the Board shall, upon the date of such
election or appointment, be granted an Option to purchase twenty thousand
(20,000) shares of Common Stock (subject to adjustment as provided in Section
11.3).



--------------------------------------------------------------------------------

3. Section 5.4 of the Plan is hereby amended to read in its entirety as follows:

 

5.4. Terms of Options Granted to Independent Directors. The price per share of
the shares subject to each Option granted to an Independent Director under
Section 4.5 shall be set by the Board; provided, however, that such price shall
be no less than 100% of the fair market value of a share of Common Stock on the
date the Option is granted. Options granted to Independent Directors shall
become exercisable in cumulative annual installments of one-third on each of the
first, second and third anniversaries of the date of Option grant and, subject
to Section 6.6, the term of each Option granted to an Independent director shall
be ten (10) years from the date the Option is granted. No portion of an Option
which is unexercisable at Termination of Directorship shall thereafter become
exercisable.

 

4. Section 11.4 of the Plan is hereby amended to delete the provisions thereof
and to reserve such Section.

 

5. The Plan is hereby amended to delete Schedule I thereto.

 

IN WITNESS WHEREOF, the Board of Directors of Safeway Inc. has hereunder adopted
this Amendment to the Plan as indicated by the signature of the duly authorized
officer of Safeway Inc. this 2nd day of June, 2004.

 

SAFEWAY INC.

By:

 

/s/ Linda C. Sayler

--------------------------------------------------------------------------------

Name:

 

Linda C. Sayler

Title:

 

Secretary

 

2